DETAILED ACTION
This action is in response to the amendments filed 4/13/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species and sub-species, as set forth in the Office action mailed on 10/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2020 is partially withdrawn.  Claims 6-8, directed to non-elected sub-species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 3, directed to species 2 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 4/29/2021.
The application has been amended as follows: 
In the Claims:
1. A fuel supply device for a gas turbine 
a fuel supply pipe in which fuel flows, the fuel supply pipe defining a central axis; 
a first perforated plate disposed around the fuel supply pipe and formed with a first plurality of openings; 
a fuel injection unit , the plurality of fuel injection pipes being radially arranged around the fuel supply pipe, each of the plurality of fuel injection pipes being formed in a cylindrical shape;
a second perforated plate disposed second plurality of openings; 
a third perforated plate disposed around the fuel supply pipe and formed with a third plurality of openings; and
a cover accommodator, the cover accommodator defining a central axis that is the central axis, the cover accommodator extending along the fuel supply pipe central axis the cover accommodator accommodating the first perforated plate, the third perforated plate, the fuel injection unit, and the second perforated plate therein,
wherein the first perforated plate, the third perforated plate, the fuel injection unit and the second perforated plate are spaced apart and positioned from upstream to downstream in the recited order

first plurality of openings than each other and the second plurality of openings have different diameters each other.  
5. The fuel supply device according to claim 1, wherein each of the fuel injection pipes is formed with at least one fuel injection hole.  
6. (Rejoinder): The fuel supply device according to claim 1, wherein the second plurality of openings 
7. (Rejoinder): The fuel supply device according to claim [[6]] 1, wherein the second plurality of openings 
8. (Rejoinder): The fuel supply device according to claim [[6]] 1, wherein the second plurality of openings 
9. The fuel supply device according to claim 1, wherein the cover accommodator has a fourth plurality of openings formed in a downstream portion of the cover accommodator 
10. The fuel supply device according to claim 9, wherein the fourth plurality of openings have different diameters than each other.  
19. A gas turbine comprising: 
a compressor to compress air introduced thereinto; 
a combustor to mix compressed air supplied from the compressor with fuel for combustion; and 
a turbine rotated by gas combusted in the combustor to generate power, wherein the combustor comprises a combustion chamber and at least one fuel nozzle mounted in the combustion chamber, 
wherein the fuel nozzle comprises: 
the fuel supply device of Claim 1.

21. The fuel supply device according to claim 1, wherein the cover accommodator has a cylindrical shape.  

Claims 3-4, 11, 13-18 and 22 are canceled.

Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

The title is amended as follows:
-- Fuel Supply Device for Gas Turbine having Multiple Perforated Plates --

Allowable Subject Matter
Claims 1-2, 5-10, 19 and 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a fuel supply device with first second and third perforated plates disposed around a fuel supply pipe, wherein the first perforated plate, the third perforated plate, a fuel injection unit and the second perforated plate are spaced apart and positioned from upstream to downstream in the recited order within a cover accommodator. Cho et al. (US 2019/0128527) and Robinson et al. (US 5,927,961) teach perforated plates at a downstream end to prevent flash back into a fuel nozzle. Davis Jr. et al. (US 8,291,688) teaches a single plate at the downstream end of a fuel nozzle.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741